           Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0267V
                                   Filed: September 13, 2018
                                         UNPUBLISHED


    EMILY DICKSON,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Pneumococcal
                                                             Conjugate Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                  Related to Vaccine Administration
    HUMAN SERVICES,                                          (SIRVA); Bilateral Shoulder Injuries

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 24, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered bilateral shoulder injuries resulting
from the adverse effects of the influenza and pneumococcal conjugate vaccinations..
Petition at 1; Stipulation, filed September 12, 2018, at ¶¶ 1-4. Petitioner further alleges
that the vaccines were administered in the United States, that her injuries lasted for
more than six months, and that she has not filed a civil action or received compensation
for her injuries. Petition at 1, 3-4; Stipulation at ¶¶ 3, 5. “Respondent denies that the
influenza or pneumococcal conjugate immunizations caused petitioner’s alleged
shoulder injuries or any other injury or her current condition.” Stipulation at ¶ 6.

       Nevertheless, on September 12, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 2 of 7



undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $125,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 3 of 7
Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 4 of 7
Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 5 of 7
Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 6 of 7
Case 1:17-vv-00267-UNJ Document 45 Filed 10/24/18 Page 7 of 7
